      Case: 3:20-cv-02024-JJH Doc #: 10 Filed: 09/11/20 1 of 6. PageID #: 965

                                                                             FILED
                                                                                8:29 pm Sep 11 2020
                                                           Clerk U.S. District Court
                                                           Northern District of Ohio
                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO        7ROHGR
                                      WESTERN DIVISION



KAM Development, LLC,                                          Case No. 3:20-cv-2024

                       Plaintiff

       v.                                                     TEMPORARY RESTRAINING
                                                              ORDER


Marco’s Franchising, LLC,

                       Defendant




                              I.   INTRODUCTION AND BACKGROUND

       Plaintiff KAM Development, LLC filed a motion for a temporary restraining order and a

preliminary injunction, seeking to enjoin Defendant, Marco’s Franchising, LLC from failing to

renew a contractual agreement in accordance with terms KAM alleges provides for automatic

renewal provided certain conditions are met. (Doc. No. 5). Defendant filed a motion to dismiss

Plaintiff’s complaint for lack of subject matter jurisdiction. (Doc. No. 7). On September 11, 2020, I

conducted a hearing on these matters and, for the reasons discussed below, I grant Plaintiff’s motion

for a temporary restraining order, and hold in abeyance Plaintiff’s motion for a preliminary

injunction and Defendant’s motion to dismiss for lack of subject matter jurisdiction.

       On September 10, 2010, KAM and Marco’s entered into an Area Representative Agreement,

(the ARA) under which KAM was responsible for soliciting potential franchisees for Marco’s and

for servicing Marco’s existing franchisees within a defined geographic area. Among other things, the
         Case: 3:20-cv-02024-JJH Doc #: 10 Filed: 09/11/20 2 of 6. PageID #: 966



agreement provided for KAM to receive a commission for each initial fee paid to Marco’s as a result

of KAM’s efforts, as well royalties paid to Marco’s by those franchisees. The agreement was set to

expire on September 10, 2020, but it provided an avenue to renewal. (Doc. No. 5-1 at 372). Under

the renewal provisions, the parties were entitled to renew the agreement for up to four additional

terms of five years each. (Id.). The renewal would be “automatic subject only to [certain]

conditions” contained in the contract. (Id.).

         On May 14, 2020, KAM provide written notice to Marco’s of its intention to renew the

agreement according to its terms. Marco’s responded with a Notice of Deficiency on July 24, 2020,

and eventually a Notice of Default on August 13, 2020. (Doc. No. 1 at 8; Doc. No. 5-1 at 349).

KAM responded, denying Marco’s allegations of default and insisting on renewal of the ARA by its

terms.

         On September 2, 2020, counsel for KAM sent Marco’s a letter which, among other things,

denied the allegations of default and demanded that Marco’s comply with the ARA’s provisions

governing renewal. The letter also informed Marco’s that should it fail to acquiesce to the demands

in the letter, KAM would be invoking the mediation provision in the ARA. After KAM received no

response from Marco’s, it filed the present suit on September 9, 2020, seeking to enjoin Marco’s

from failing to renew the ARA.

                                           II.    DISCUSSION

         A. Subject Matter Jurisdiction

         In its motion challenging this Court’s subject matter jurisdiction, Marco’s correctly argued

that KAM has failed to adequately plead facts supporting the existence of complete diversity

between the parties. This matter was addressed during the September 11, 2020 hearing, and, based

upon representations of counsel for KAM that its two members are domiciled in South Carolina, the

Court is satisfied that the existence of diversity jurisdiction is not defeated by the pleadings. While


                                                    2
       Case: 3:20-cv-02024-JJH Doc #: 10 Filed: 09/11/20 3 of 6. PageID #: 967



more information is needed about the members of Marco’s, the Court will exercise its jurisdiction

over the parties to determine whether jurisdiction ultimately exists. See Lacey v. Gonzales, 499 F.3d

514, 518 (6th Cir. 2007). As a corollary to this exercise of jurisdiction, the Court will exercise

jurisdiction over the motion for a temporary restraining order to ensure that, if appropriate, the

status quo is maintained while the jurisdictional questions are determined.

           B. Temporary Restraining Order

           Rule 65 of the Federal Rules of Civil Procedure provides that a court may issue a temporary

restraining order (“TRO”) if the movant can “clearly show that immediate and irreparable injury,

loss, or damage will result” in the absence of such relief. Fed. R. Civ. P. 65(b)(1)(A). “[T]he purpose

of a TRO under Rule 65 is to preserve the status quo so that a reasoned resolution of the dispute

may be had.” Proctor & Gamble Co. v. Bankers Trust Co., 78 F.3d 219, 226 (6th Cir. 1996). In

determining whether the movant has satisfied his burden, the court will consider the following

factors:

           (1) whether the movant has a “strong” likelihood of success on the merits; (2)
           whether the movant would otherwise suffer irreparable injury; (3) whether issuance
           of a preliminary injunction would cause substantial harm to others; and (4) whether
           the public interest would be served by issuance of a preliminary injunction.

Summit Cnty. Democratic Cent. & Exclusive Comm. v. Blackwell, 388 F.3d 547, 550-51 (6th Cir. 2004)

(quoting Leary v. Daeschner, 228 F.3d 729, 736 (6th Cir. 2000)). “As long as there is some likelihood

of success on the merits, these factors are to be balanced, rather than tallied.” Hall v. Edgewood

Partners Ins. Ctr., Inc., 878 F.3d 524, 527 (6th Cir. 2017) (further citation omitted).1




1
 Although Hall dealt with a motion for a preliminary injunction, I find it instructive here given that
analyzing a motion for a preliminary injunction entails relying on the same four factors that are used
to evaluate a request for a temporary restraining order. See Summit, 388 F.3d at 550.

                                                      3
       Case: 3:20-cv-02024-JJH Doc #: 10 Filed: 09/11/20 4 of 6. PageID #: 968



    1. Likelihood of Success on the Merits

        KAM has presented sufficient evidence for me to conclude that it has a substantial

likelihood of success on the merits. KAM’s motion, supported by declarations from KAM’s two

members, a copy of the ARA itself, and documentation of KAM’s efforts to cure any shortcomings

Marco’s identified in the months following KAM’s request for renewal, provides more than enough

to conclude that KAM has a substantial likelihood of demonstrating it was Marco’s, not KAM, who

breached its obligations under the ARA. While I am mindful that a more complete picture may

emerge later in this litigation, I find the evidence submitted thus far sufficient to justify preserving

the status quo through a temporary restraining order.

    2. Irreparable Injury to Movant

        An injury is irreparable if it is not fully compensable by monetary damages. Southern Glazer’s

Distrib.’s of Ohio, LLC v. Great Lakes Brewing Co., 860 F.3d 844, 852 (6th Cir. 2017). One example of

irreparable injury is loss of customer goodwill. Id.

        KAM alleges that it would suffer such a loss if denied a temporary restraining order. KAM

has serviced over twenty-six Marco’s franchisees for nearly a decade under the terms of the ARA.

In doing so, KAM invested resources and generated goodwill that would be lost if KAM was

suddenly unable to continue servicing those franchisees. This loss would be difficult—if not

impossible—to compensate fully and accurately through money damages alone.

    3. Substantial Harm to Others

        During the hearing I conducted on the matter, counsel for Marco’s argued that a temporary

restraining order would cause undue harm to Marco’s by forcing it to remain party to a contract it

believes has expired. But I fail to see how this harm would be substantial considering the limited

duration of this temporary restraining order. At most, Marco’s will be subject to the ARA for

another twenty-eight days. Without more specific examples of the harm Marco’s will suffer, I


                                                     4
        Case: 3:20-cv-02024-JJH Doc #: 10 Filed: 09/11/20 5 of 6. PageID #: 969



cannot conclude that temporarily enjoining Marco’s from allowing the ARA to terminate would

cause it substantial harm.

    4. Public Interest

        KAM argues the public interest in preserving the legitimacy of contracts weighs in favor of

injunctive relief here. But whether KAM is in fact entitled to the renewal it seeks is a determination

of the merits more appropriate for a later date. While I have found KAM has a substantial chance

of success based on the evidence and arguments before me thus far, it would be premature to

conclude that the public interest is better served by enjoining Marco’s from allowing the ARA to

terminate. Still, because there is nothing to suggest that the public interest points in the other

direction, I conclude that the public interest does not weigh heavily in either party’s favor at this

time.

    5. Conclusion

        Weighing the above factors together, I conclude KAM is entitled to an order temporarily

restraining Marco’s from taking any action inconsistent with the servicing arrangement that existed

under the ARA it entered into with KAM in 2010. More specifically, Marco’s shall not perform for

its franchisees in the Columbia area any of the services that KAM performed pursuant to the ARA,

nor shall Marco’s take any steps to prepare for servicing those franchisees or otherwise assuming the

duties that KAM performed for Marco’s under the contract. Marco’s shall not interfere in any way

with KAM’s duties under the ARA, including, but not limited to, denying KAM access to any

computer systems or software. Marco’s shall not make any disparaging statements, either orally or

in writing, regarding KAM to any third-party, including, but not limited to, the franchisees currently

services by KAM under the ARA. In other words, while nothing in this order mandates that

Marco’s renew the ARA with KAM for another five-year term, Marco’s shall continue to operate as

if the original term of the ARA is still in effect, without regard to any impending expiration.


                                                    5
       Case: 3:20-cv-02024-JJH Doc #: 10 Filed: 09/11/20 6 of 6. PageID #: 970



        This order shall remain in effect for fourteen days (14) following its issuance.

                                          III.   CONCLUSION

        Plaintiff’s motion for a temporary restraining order is granted. Plaintiff will amend their

complaint to include the allegations necessary to determine Plaintiff’s citizenship for diversity

purposes by September 14, 2020. Defendants may respond by amending their motion to dismiss,

and I will address promptly the jurisdictional question after the parties put forth the information

necessary to make a final determination regarding the existence of diversity jurisdiction. A hearing

on Plaintiff’s request for preliminary injunction will be scheduled prior to expiration of the

injunctive relief granted in this order

        So Ordered.

                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                   6
